United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                 IN THE UNITED STATES COURT OF APPEALS              October 11, 2006
                         FOR THE FIFTH CIRCUIT
                                                                Charles R. Fulbruge III
                                                                        Clerk

                              No. 05-10545
                            Summary Calendar



ANDRE CORNELL BLANKS,

                                Plaintiff-Counter Defendant-Appellant,

v.

FORD MOTOR CREDIT; ET AL.,

                                Defendants,

FORD MOTOR CREDIT,

                                Defendant-Counter Claimant-Appellee.



                         --------------------
            Appeals from the United States District Court
                  for the Northern District of Texas
                         USDC No. 3:04-CV-331
                         --------------------

Before DeMOSS, STEWART, and PRADO, Circuit Judges.

PER CURIAM:*

     Andre Cornell Blanks (hereinafter Blanks), acting pro se,

filed    suit   against   his     former   employer,   Ford   Motor    Credit

(hereinafter Ford Motor) and others, seeking recovery for damages

suffered by him in violation of various federal statutes.                After

appropriate discovery, Ford Motor filed a motion for summary

judgment and Blanks filed a cross motion for summary judgment. The


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 05-10545
                                  -2-

district court granted Ford Motor's motion for summary judgment,

denied Blanks's motion for summary judgment, and entered a final

judgment in favor of Ford Motor that Blanks take nothing.     Blanks

appeals to this court.

     We have carefully reviewed the briefs and essential portions

of the record itself.    For the reasons stated by the district court

in its Memorandum Order entered April 20, 2005, we AFFIRM the Final

Judgment entered May 24, 2005 that dismissed with prejudice all of

Blanks's claims against Ford Motor.     In addition, we warn Blanks

that any further attempts to prosecute this frivolous appeal or any

other appeal of the facts and decisions herein may result in

sanctions against him.